NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2015* 
                                 Decided May 11, 2015 
                                             
                                         Before 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐1672 
 
THELMA BROWN,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                               Eastern Division. 
      v.                                        
                                               No. 12 C 9538 
LAKHANI HOSPITALITY,                            
      Defendant‐Appellee.                      Milton I. Shadur, 
                                               Judge. 

                                       O R D E R 

       Thelma Brown turned 59 while working for Lakhani Hospitality, which operates 
a hotel in Skokie, Illinois. After she was fired from that job, Brown sued the company 
under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634. The district 
court granted summary judgment for Lakhani, and Brown appeals. We dismiss the 
appeal. 


                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐1672                                                                          Page 2 
 
        We construe the evidence and reasonable inferences in the light most favorable to 
Brown. See Carter v. Chi. State Univ., 778 F.3d 651, 657 (7th Cir. 2015). Brown began 
working as a part‐time clerk at the Skokie hotel in April 2011. She was promoted to the 
position of part‐time night auditor in July. A few months later, Brown told an upset 
guest that the manager on duty was in the hotel bar, and the manager became upset that 
Brown had sent a guest looking for him in the bar. That manager later refused Brown’s 
request to work an extra shift and hired another applicant to fill an opening for a 
full‐time night auditor. Then in February 2012 a different manager warned Brown about 
inappropriate job behavior, including sleeping during shifts, stealing food from the 
kitchen, and billing guests incorrectly. The next month a third manager reprimanded 
Brown for making several mistakes while checking in guests. The final straw came a few 
weeks later when a frequent guest contacted the hotel to complain that Brown had 
disrespected him. The corporate director of operations reviewed the guest’s complaint, 
as well as Brown’s other recent issues, and decided to fire her that April. 

        Meanwhile, in December 2011, Brown had submitted a charge of age 
discrimination to the Illinois Department of Human Rights and the Equal Employment 
Opportunity Commission, and she amended that charge in March 2012. The last acts of 
discrimination identified in that charge occurred in December 2011 when, Brown says, 
Lakhani hired a “younger person” to fill the position of full‐time night auditor. Before 
that, according to Brown’s administrative charge, hotel managers had harassed her by 
yelling and limiting her work schedule to 16 hours per week. After receiving a 
right‐to‐sue letter in September 2012, Brown filed this lawsuit claiming that, because of 
her age, she was subjected to a hostile work environment and ultimately fired. 

       In granting summary judgment for Lakhani, the district court observed that 
Brown’s submissions do not comply with Local Rule 56.1 but still used a “generous lens” 
to evaluate them. The court concluded, though, that Brown had not exhausted her 
administrative remedies on the wrongful‐termination claim, given that her amended 
EEOC charge had been submitted before she was fired. And, the court continued, Brown 
lacks evidence from which a jury reasonably could infer that she was harassed on 
account of age. In fact, the court added, Brown had admitted in her deposition that 
personality clashes, not her age, had prompted the alleged harassment. 

      On appeal, Brown repeats her presentation to the district court before asking us to 
“reevaluate” the court’s ruling. She maintains that she, as “the oldest one” working for 
Lakhani, “was treated less favorably” by management and scheduled for fewer hours. 
But her appellate brief does not include any argument critical of the district court’s 
No. 14‐1672                                                                             Page 3 
 
decision. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Lakhani confronted 
Brown with this failure to comply with Federal Rule of Appellate Procedure 
28(a)(8)(A)—requiring an appellant’s brief to contain her “contentions and the reasons 
for them”—prompting Brown to concede in her reply brief that she has been unable to 
construct “useful counterarguments” to the court’s ruling. Although we construe pro se 
filings liberally, even pro se litigants must follow procedural rules, see McNeil v. United 
States, 508 U.S. 106, 113 (1993); Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 
2008), and Brown’s briefs present us with no developed appellate claim to review, 
see Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014). 

                                                                                DISMISSED.